Title: From James Madison to Daniel D. Tompkins, 25 January 1814
From: Madison, James
To: Tompkins, Daniel D.


        
          Sir
          Washington Jany. 25. 1814
        
        Your favor of the 3d. instant came duly to hand. You will have learnt from the Secy. of War, the measures, which were thought, on the whole, best suited to the general posture of our military affairs.
        The events on the Niagara frontier were as unexpected as they have been distressing. As there can be little comparative inducement to the Enemy, to prolong their barbarities in that neighborhood, it is most to be apprehended that the attention of that part of their force, will be turned to some other quarter; either to Presquisle or Detroit. Precautions have been taken with respect to both; but such is the reduction of our regualar [sic] force from sickness & other causes every where, & such the difficulties of supplying occasional force, in distant & detached situations, that some anxiety, necessarily remains for the security of those important points. As a controul on enterprizes of the Enemy upwards, as well as a barrier to the country adjoining Niagara, a regular force of the amount you suggest, would be the best provision for that station, could it be spared from the armies below and the objects to be elsewhere kept in view. Sackets Harbour, & the stake on Lake Champlain, have an essential and constant claim to attention. If besides making the former safe, Kingston can be attacked, or even seriously threatened, the effect will be salutary every where.
        In the navy Dept. every possible exertion will be made to keep down the Enemy on L. Ontario. The task is arduous, but its importance is in full proportion.
        Be assured Sir: that I do justice to your laudable solic[i]tude for the safety of the State over which you preside, and estimate as I ought your readiness to co-operate with the measures of the General Government. Be pleased to accept assurances of my great consideration & respect.
        
          James Madison
        
      